IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

EDDIE JAMES MURPHY,                      NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-0211

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed May 7, 2015.

Petition for Belated Appeal -- Original Jurisdiction.

Eddie James Murphy, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      Petitioner is granted a belated appeal of the August 1, 2014, order denying

motion for correction of an illegal sentence in Columbia County Circuit Court case

number 1997-715-CF. Upon issuance of mandate in this cause, a copy of this opinion

shall be provided to the clerk of the circuit court for treatment as the notice of appeal.

Fla. R. App. P. 9.141(c)(6)(D).

WOLF, THOMAS, and OSTERHAUS, JJ., CONCUR.